Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/813,674  MOUNTING BRACKET WITH LINEAR ADJUSTMENT filed on 3/9/2020.  Claims 1-15 are pending.  Claims 11-15 are withdrawn. This Final Office Action is in response to applicant’s reply dated 9/3/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7422182 to Tao.
With regards to claim 1, Tao teaches a device having a plate (10) having a generally planar first surface and a generally planar second surface, the plate having a centrally oriented slot (11) extending through the plate from the first surface to the second surface, the centrally oriented slot having a first slot section having a first width positioned in the first surface, the first slot section defined by a first continuous perimeter wall, the centrally oriented slot having a second slot section having a second width positioned in the second surface, the second slot section defined by a second continuous perimeter wall, the first width being wider than the second width, the first continuous perimeter wall oriented parallel to the second continuous perimeter wall, each of the first continuous perimeter and the second continuous perimeter wall oriented generally perpendicularly to each of the generally planar first surface and the generally planar second surface, the plate having at least one plate bore (23, 13) extending through the plate from the first surface to the second surface; a carriage component (100), the carriage component having a first portion (head) that abuts a second portion (screw body), the first portion having the first width, the second portion having the second width, the first portion slidably received in the first slot section, the second portion slidably received in the second slot section, the carriage component having at least one carriage bore extending through the first portion and the second portion; wherein the carriage component is longitudinally translatable along the centrally oriented slot.
With regards to claim 6, Tao teaches wherein at least one of the at least one plate bore and the at least one carriage bore further comprises at least one of a counterbored and countersunk portion.  
With regards to claim 7, Tao teaches that wherein at least one of the at least one plate bore and the at least one carriage bore is threaded.
With regards to claim 8, Tao teaches wherein at least one of the first portion and the second portion have a shape selected from the group consisting of: an obround and a rounded rectangular.
With regards to claim 9, Tao teaches wherein at least one of the first slot section and the second slot section have a shape selected from the group consisting of: an obround and a rounded rectangular.
With regards to clain 10, Tao teaches at least one threaded stud component (25), the at least one threaded stud component received in at least one of the at least one plate bore and the at least one carriage bore.
	 
Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/6/21